PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kline et al.
Application No. 14/455,254
Filed: 8 Aug 2014
For BRANDED WEIGHTING SYSTEM

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed November 5, 2020 to revive the above-identified application.

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on November 5, 2020, requesting expedited handling of the aforementioned petition. 

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition to revive the above-identified application has been accorded expedited handling.

The petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

On February 28, 2020, a final Office action was mailed.  On May 27, 2020, a Notice of Appeal was filed along with the associated fee.  On July 20, 2020, an amendment to the claims was filed and on July 27, 2020 a first Appeal Brief was filed along with the Appeal Brief Forwarding Fee, however this fee cannot be submitted prior to the mailing of either the examiner's answer or a decision refusing to grant a petition under §1.181 of this chapter to designate a new ground of rejection in an examiner's 1, 2  An advisory action was mailed on July 30, 2020, a notification of non-compliant appeal brief was mailed on August 4, 2020, a second Appeal Brief was filed on August 11, 2020, and an Examiner’s Answer was mailed on September 3, 2020.  The Appeal Brief Forwarding Fee was not received subsequently thereto, and it follows the appeal stood dismissed per 37 C.F.R. § 41.45(b).  It follows the application went abandoned by operation of law on November 4, 2020.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, Petitioner has submitted, inter alia, the Appeal Brief Forwarding Fee, the petition fee, and the proper statement of unintentional delay.  As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.3  

The Technology Center will be notified of this decision, and the Technology Center’s support staff will notify the Examiner of this decision, so that the Appeal Brief that was received on August 11, 2020 can be processed in due course and forwarded to the Board.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.4  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 37 C.F.R. § 41.45 sets forth, in toto: “§ 41.45 Appeal forwarding fee.
        (a) Timing. Appellant in an application or ex parte reexamination proceeding 
        must pay the fee set forth in §41.20(b)(4) within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under §1.181 of this chapter to designate a new ground of rejection in an examiner's answer.
        (b) Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 41.20(b)(4) within the period specified in paragraph (a) of this section, the appeal will stand dismissed.
        (c) Extensions of time. Extensions of time under §1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See §1.136(b) of this title for extensions of time to reply for patent applications and §1.550(c) of this title for extensions of time to reply for ex parte reexamination proceedings.”
        2 Office records show this fee was refunded to the appropriate credit card on November 12, 2020.
        3 See 37 C.F.R. § 1.137(d).
        4 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).